Citation Nr: 1236873	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  03-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 10 percent for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986 and from November 1986 to July 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the left knee disability and assigned a noncompensable evaluation effective July 11, 2002.  A subsequent June 2003 statement of the case (SOC) and rating decision increased the initial evaluation to 10 percent effective July 11, 2002. 

The Veteran testified at an August 2008 Travel Board hearing before a Veterans Law Judge (VLJ).  The transcript thereof is on file.  The Veteran was informed in July 2012 that the VLJ that presided over her August 2008 travel Board hearing was no longer at the Board, and that she had a right to another hearing conducted by a VLJ who would ultimately decide her appeal.   The Veteran did not respond to that letter.  

This appeal was remanded by the Board in February 2009 for consideration of additional evidence by the RO.  The case was again remanded in August 2011 to provide the Veteran with an up-to-date examination for rating her service-connected left knee disability (which was conducted in August 2011).  That 2011 Board decision also denied service connection for right knee disability; bacterial vaginosis; and uterine fibroids, status post abdominal hysterectomy. 

The case has now been returned for appellate consideration.  The Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) effective since July 1, 2003.  



FINDINGS OF FACT

The evidence does not show more than mild left knee disability and the Veteran does not have any actual instability, subluxation, actual as opposed to voluntary limitation of flexion or extension of the left knee, she does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy from disuse.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 10 percent for left knee patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to a claim for an greater initial rating where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a Notice of Disagreement (NOD) to the initial rating assigned does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) (2011). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in this claim for an initial higher rating.  Dingess at 19 Vet. App. 473.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded the opportunity and did testify at a Travel Board hearing in support of her claim.  A transcript thereof is on file.  The RO has obtained the Veteran's service treatment records (STRs).  Also, her VA outpatient treatment (VAOPT) records and private clinical records have been obtained, as have records pertaining to her claim for disability benefits with the Social Security Administration (SSA).  

The Veteran was afforded a VA rating examinations in 2006 and 2011 for an increased rating for the service-connected left knee disability and those examinations are sufficient for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The official examination report of 2006 and 2011 are accepted as adequate because they, collectively, with the evidence as a whole provide evidentiary information that speaks directly to the Veteran's subjective complaints, and the objective findings found on evaluation.  38 C.F.R. § 3.326 (2011).  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The adequacy of the VA rating examinations has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1365 -66 (Fed. Cir. 2011).  

As there is neither any indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

On VA neurology examination in September 2002, for evaluation of headaches, the Veteran reported being unemployed and on worker's compensation since a job-related back injury in July 2002.  On examination her gait had a normal base.  She could walk on her heels and on her toes and perform tandem walking.  

On VA examination of the Veteran's left knee in April 2003 it was reported that the Veteran had no history of using crutches, braces, canes or other assistive devices.  She complained of pain primarily over the anterior aspect of the knee which increased on ambulation.  She had noted occasional swelling of that knee but denied having any locking, catching or giving way.  She had no symptoms at the time of the current examination.  She did not describe any flare-ups but stated that her symptoms increased with repetitive activity.  She denied any additional functional impairment as to her activities of daily living or her occupation.  On physical examination she walked with a non-antalgic gait.  Her pelvis was level.  Range of motion of the left knee was within normal limits.  There was no effusion.  She had minimal pain to palpation around the patellofemoral articulation.  She had mild crepitation.  There was no evidence of instability and she had no menisceal pathology.  X-ray revealed no evidence of significant degenerative changes and no evidence of cortical irregularity or subluxation.  The diagnosis was a history of mild left knee patellofemoral syndrome.  

On VA neurology examination in May 2003 headaches, the Veteran's gait had a normal base.  She could walk on her heels and on her toes and perform tandem walking.  

VAOPT records show that in 2005 it was noted that the Veteran used a "TED" hose and did not use any assistive device for walking.  In September 2005 she had questionable sciatica.  

On VA orthopedic examination in April 2006 the Veteran's claim file was not available for review but her VA electronic medical records were reviewed.  The Veteran reported that she had been placed on a low profile following an inservice left knee injury, after which she had progressive left knee pain.  The pain was in the anterior aspect, and occasionally in the posterior area.  The pain was aggravated in the morning and also at the end of the day, and was associated with stiffness.  She felt that the knee was very sensitive to touch.  There was subjective weakness and her knee buckled and gave way.  There was some heat but no redness.  There was some occasional swelling.  There was no history of locking, fatigability or lack of endurance.  She reported using a brace for her left knee and occasionally used a cane during flare-ups.  She took Vicodin, 5 mgs. every four hours, or at least six a day and this partially controlled her pain.  She reported that she was unable to tolerate non-steroidal anti-inflammatory drugs due to a stomach condition.  She reported having daily flare-ups.  The pain was constant and aggravated in the early morning and at night, with the aggravation of the flare-ups lasting one to two hours.  Prolonged sitting, walking, standing or bending over precipitated the flare-ups.  Using heat on her left leg, taking a hot bath, wrapping the knee, using support hose or elevating the leg improved the pain.  

The Veteran described moderate to severe functional impairment and limitation of range of motion during the flare-ups.  She had no history of the use of corrective shoes or crutches.  She had not had knee surgery.  She had no history of dislocation or recurrent subluxation.  She was medically retired from work as a mail carrier since 2002 and was now unemployed.  She reported having difficulty to perform her activities of daily living during flare-ups, during which she had difficulty getting into a bath tub.  She had been diagnosed with rheumatoid arthritis in 2002 and was followed at the Houston VA Medical Center for fibromyalgia, also diagnosed in 2002.  Recent laboratory studies had found evidence of anemia, which could be a constitutional symptom of inflammatory arthritis.  She had no history of lordosis, fevers or chills.  

On physical examination the Veteran appeared to be in pain and had some mild difficulty making transfers due to the pain.  She expressed discomfort in the abdominal area and left knee.  She had a slow but normal and non-antalgic gait.  She had no functional limitations as to walking or standing.  She presented guarding during the examination due to pain in the abdominal area and left knee.  She had difficulty lying down on the examination table.  There was no unusual shoe wear pattern, indicating normal weight-bearing.  There was no evidence of calluses or skin breakdown either.  There was no disability of ankylosis.  There was no evidence of left knee swelling, redness or heat.  There was tenderness in the anterior patellofemoral area with moderate crepitus.  There was full left knee extension of 0 percent and full flexion of 140 degrees.  Repetitive testing showed the pain also continued from 120 to 140 degrees of flexion.  There was no weakness, fatigability or lack of endurance after repetitive testing.  There was no varus or valgus deformity with the knee was in a neutral position and at 30 degrees of flexion.  Anterior and posterior Drawer's tests were negative.  Lachman's and McMurray's tests were negative.  X-ray revealed narrowing of the medial aspect of the left knee with mild osetoarthritic changes.  

The examiner's conclusion was that the Veteran had patellofemoral syndrome of the left knee with mild osetoarthritic or degenerative joint disease (DJD) changes confirmed by X-ray.  It was commented that the Veteran's reported constant left knee pain aggravated by activities such as sitting, walking or standing and bending, with moderate to severe functional impairment during flare-ups.  She used Vicodin for pain relief but also had concomitant abdominal pain due to ulcerative colitis and a history of rheumatoid arthritis that could be related to the ulcerative colitis and history of fibromyalgia.  The examination presented well preserved range of motion with painful motion.  Joint functional was additionally limited by pain following repetitive use and during flare-ups with additional loss of motion of 20 degrees, as indicated by testing.  The Veteran had well preserved range of motion but the joint function was painful, starting at 120 degrees, up to 140 degrees.  No other factors were seen.  The Veteran had function impairment regarding her activities of daily living and she was unable to continue working as a mail carrier due to her left knee condition and other medical conditions.  

Records from the SSA include treatment records for multiple disabilities not herein pertinent.  A February 2004 report of VA X-rays revealed both of the Veteran's were normal.  A report of a June 2005 evaluation for the Veteran's claims for SSA disability benefits reflects that she drove herself unaccompanied.  Her posture and gait were within normal limits.  There was no sign of physical impairment.  She performed household chores and cared for three children.  She ran errands and she did not appear to be at the level of pain she described during a psychiatric interview.  It was noted that there was possible magnification of symptomatology.  

Records from the SSA include a February 2005 report reflecting a diagnosis of peripheral vascular disease.  

VAOPT records show that in July 2006 it was noted that following a 2004 colectomy the Veteran had developed deep venous thrombosis which she reported was now being treated with Coumadin.  She felt that her right leg had been more swollen recently than her left leg.  Also in July 2006 and January 2007 it was noted that she had a normal gait, and at the latter time she had normal muscle tone in all extremities.  Also in January 2007 she had full range of motion of all of her joints.  

Multiple lay statements were attached to the Veteran's VA Form 9, which was received in November 2007.  A service comrade indicated that she was aware of the Veteran's knees having been painful during service.  An acquaintance stated that after military service the Veteran had seemed to be in pain, as if every movement hurt her.  

VAOPT records show that in March 2008 the Veteran's gait was stable.  

At the August 2008 Travel Board hearing the Veteran testified that her left knee pain had been self-rated as being from 7 to 8 on a scale of 10.  Page 13 of the transcript thereof.  She had not yet been told that she would need left knee surgery.  When asked how long she could stand on her left knee she testified that she was totally disabled and did not really do any strenuous activities, including no running or exercising.  At times she was able to walk up stairs or bend her knee but not very often, especially early in the morning when she had more stiffness and pain.  With some activity the stiffness and pain would lessen.  She was taking pain medication that she was being given for headaches, and also took anti-inflammatory medication.  Page 14.  She received treatment for her left knee disability at the VA Medical Center in Houston, Texas.  Her left knee disability limited her activities and it was hard for her to keep up with her 8 year old daughter.  Page 15.  She had not had surgery on her left knee.  She had a cane that she could use when she needed it.  Page 16.  

On VA rating examination in August 2011 the Veteran complained of aching in her knee.  The examiner stated that in reality it appeared that she had more of a problem with her rheumatoid arthritis which could affect the knee, although it usually affected the smaller joints more, like the hands and feet.  The examiner stated that from the Veteran's description it appeared that her rheumatoid arthritis was really given her problems with her joints, not any other kind of knee disability.  She had no swelling, instability or locking of the knee.  The medications she took were for rheumatoid arthritis, although she was also taking another medication for generalized pain.  She had no true flare-ups.  She did have inflammatory joint disease, i.e., her rheumatoid arthritis, and she had evidently been diagnosed as having fibromyalgia.  She had no incapacitating events.  She used a knee brace which she reported provided some help.  She had not had knee surgery.  Her daily activities were not really affected by her knee, per se, because in reality her overshadowing problem was her rheumatoid arthritis and her fibromyalgia.  The examiner could not really indicate any specific instances where the knee joint in and of itself would cause her any problems as far as that for which she was actually service-connected.  As to employment, she was received SSA disability benefits for rheumatoid arthritis.  

On physical examination the Veteran's left knee appeared anatomically normal.  She had no tenderness or swelling around the patella.  She had no tenderness or selling around the medial or lateral aspects of the joint.  She had no Baker's cyst or tenderness in the posterior aspect of the joint.  She would only flex her left knee to 90 degrees and could fully extend the knee.  However, she used her muscular force to prevent flexion and extension of the knee actively, and this was considered to be a Waddel indicator.  She definitely did not have any issues with her knee that would prevent full flexion and extension, even from rheumatoid arthritis because of the use of force to prevent flexion.  X-rays revealed some mild medial narrowing.  The examiner reported that his radiologically documented narrowing would not be symptomatic.  Therefore, flexion and extension examination was not reliable.  Lateral and medial stress on the knee revealed no laxity of the lateral or medial collateral ligaments.  She had a negative anterior and posterior Drawer's sign, which indicated that that the anterior and posterior cruciate ligaments were intact.  She had a negative McMurray's sign.  She ambulated without any appearance of discomfort.  

In a September 2011 addendum, the examiner reported having reviewed the claim files.  However, no change was made to the report of the August 2011 examination.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Here, the service-connected disabilities were initially rated analogously as tenosynovitis (DC 5024), which, in turn, is rated under DC 5003 as degenerative arthritis.  However, all other possible DCs applicable to the knee will also be considered.  

DC 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

With respect to the first method, the appropriate DCs to rated limited motion of a knee are DC 5260, which provides for a minimum, 10 percent, compensable rating for flexion of a knee limited to 45 degrees; and DC 5261, which provides for a minimum, 10 percent, compensable rating for extension of a knee limited to 10 degrees.  

The second method for rating degenerative arthritis under DC 5003 provides that with no limitation of motion or when the limitation of motion of the specific joint or joints involved is noncompensable, even if due to pain, under the appropriate DCS, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *6, *7.  

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *7-9.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; 2011 WL 672294 at *9 (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at *5 (quoting 38 C.F.R. § 4.40). 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) provides that a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  

38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg) provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, DC 5257 provides that a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

38 C.F.R. § 4.71a, DC 5258 provides that a 20 percent evaluation, the highest and only rating available under that schedular provision, is assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5256 provides that favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

38 C.F.R. § 4.71a, DC 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

38 C.F.R. § 4.71a, DC 5263 provides that genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, warrants a 10 percent rating. 

Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (February 11, 2003).

Analysis

The pertinent evidence in this case relevant to the Veteran's service-connected left knee disability consists primarily of official examinations conducted in 2003, 2006, and 2008.  

Comparatively, in 2003 the Veteran did not report having any flare-ups but only an increase in symptomatology with increased activity.  There was no limitation of motion or impairment of her gait.  In 2006, she reported having buckling and giving way of the left knee and using a brace, and a cane, during flare-ups.  She also reported using a brace at the 2011 rating examination.  However, the 2003, 2006, and 2011 rating examinations found virtually no ligamentous laxity.  Moreover, voluminous VAOPT records do not document that she uses either a knee brace or a cane on a regular basis and the great majority of those VAOPT records note that she has had no impairment in her gait.  

The 2003 rating examination revealed mild crepitus and the diagnosis at that time was that the Veteran had only mild left patellofemoral syndrome.  However, at the 2006 rating examination she described moderate to severe impairment during flare-ups.  This was based, at least partially, upon her reported history of buckling and giving way of the left knee, which have never been clinically documented, particularly in light of the repeated examination findings of no ligamentous laxity.  

The 2006 rating examination did find that during flare-ups the Veteran had an additional limitation of motion of 20 degrees, although at the time of that examination she had full range of motion of the left knee in extension and flexion.  On the other hand, at the 2003 examination she reported not having any flare-ups and at the 2011 examination it was noted that she had no true flare-ups.  The 2011 examination further observed that the Veteran's left patellofemoral syndrome was overshadowed by her nonservice-connected rheumatoid arthritis and her fibromyalgia.  In this regard, the Board notes that she also has nonservice-connected deep venous thrombosis and it is clear that her use of "TED" hose, or compression stockings, is for controlling her nonservice-connected deep venous thrombosis.  

In this case, the Veteran's credibility as to her self-reported level of impairment is diminished because two sources have indicated that her complaints are not in keeping with the clinical evidence.  Specifically, SSA records note that in 2005 she did not appear to be at the level of pain which she described in a psychiatric interview.  Similarly, Waddell indicators at the time of the 2011 rating examination also suggest over=exaggeration of symptomatology.  This includes the Veteran's unwillingness to fully cooperate in testing her range of left knee motion at the 2011 rating examination.  Even so, she had full left knee extension and flexion was to 90 degrees, which is still of a noncompensable level.  Significantly, at the time of the 2011 rating examination X-rays revealed only mild knee joint narrowing, which the examiner specifically stated would not be symptomatic.  

Waddell's signs and symptoms have been described as patient presentations not within usual anatomic patterns of injury pathology.  Waddell's signs were thought to indicate psychological distress and were termed "non-organic findings"; similarly, Waddell's symptoms were described as inappropriate and attributable to psychological features.  Endorsement of more than two of Waddell's symptoms is thought to be associated with psychological distress, disability, and poor treatment outcomes; however, this has not been empirically assessed.  http://www.ncbi.nlm.nih.gov/pubmed/19205852.  

To the extent that the Veteran's Waddell indicator(s) are reflective of and a part of her service-connected depression, rated 50 percent disabling, such indicator(s) may not be considered for the purpose of determining the appropriate disability evaluation for the service-connected left patellofemoral syndrome herein at issue.  Likewise, the Board may not consider the impact of nonservice-connected deep venous thrombosis, rheumatoid arthritis or fibromyalgia in arriving at the correct disability rating.  This is because under 38 C.F.R. § 4.14 both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  

The Board has considered the statements of the Veteran as to dysfunction due to her numerous knee complaints.  However, the subjective complaints are not in keeping with the physical findings on the official examinations which found that she had no fatigue, weakness, lack of endurance or incoordination.  Furthermore, there was no limitation of motion upon repetitive motion.  

Again, while the Veteran has reported that she has giving way or instability of the knee, and also sometimes used a knee brace, the VAOPT records and VA rating examinations have found that her gait was normal and that she had good range of motion and normal motor strength.  Also, X-rays have found no more than mild knee arthritis or joint space narrowing. 

Upon review of the medical evidence of record, the Board finds that the Veteran's left knee disability does not warrant a rating higher than 10 percent.  The rating examinations have shown essentially full range of motion, or even at worst only 90 degrees of flexion and that the Veteran was able to fully extend the knee (i.e., 0 degrees).  There is no showing that flexion is limited to 30 degrees or less, the requirement for at least a 20 percent rating under DC 5260.  Likewise, the examination does do not show extension limited to 15 degrees or less, the requirement for at least a 20 percent rating under DC 5261.  As to this, the Board notes that the Veteran's complaint of pain in the knee, including painful motion, is encompassed in the current 10 percent rating which is assigned.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain or painful motion, or both.  Here, however, even after repetitive motion testing the Veteran has not had a compensable degree of limited motion in either flexion or extension.   

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Nevertheless, since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case. 

In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because the Veteran does not have a compensable degree of limited motion in either flexion or extension and, thus, doing so would not avail the Veteran of a combined rating in excess of 10 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04. 

For all of the foregoing reasons, the Board finds that during this appeal the service-connected patellofemoral pain syndrome of the left knee has not been more than 10 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that a disability rating in excess of 10 percent for must be denied.  

For these reasons, the claim for an initial rating in excess of 10 percent for the left knee disability must be denied.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant has an exceptional disability picture with such related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  The service-connected knee disabilities are orthopedic in nature.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, when assigned a compensable rating, as here, contemplates the production of pain.  See Deluca, Id. and Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.).  It is understandable that the Veteran had lost time from work prior to her beginning to receive SSA disability benefits but it appears from record that by far her more disabling musculoskeletal disability is her nonservice-connected rheumatoid arthritis.  However, all disability evaluations assigned under the regular schedular rating criteria are intended to compensate and encompass functional impairment in a work setting.  This is the Veteran's purpose of VA compensation.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  Furthermore, the adverse impact of the left patellofemoral syndrome is overshadowed by the Veteran's nonservice-connected disabilities and, also, higher schedular ratings are possible for the left patellofemoral syndrome under the relevant Diagnostic Codes within the Schedule for Rating Disabilities.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, in reaching these conclusions and for these reasons, the claim for an initial rating greater than 10 percent for the left patellofemoral syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the Board finds that the preponderance of the evidence is against the Veteran's claim, this doctrine is not applicable in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

An initial disability evaluation greater than 10 percent for patellofemoral syndrome of the left knee is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


